Exhibit 10.4

LOGO [g822982page062.jpg]

Foxtel Management Pty Limited

Goldman Sachs Australia Pty Ltd

Each Initial Financier named in Schedule 2

Commonwealth Bank of Australia as Facility Agent

Syndicated Facility Agreement

The Allens contact for this document is Alan Maxton

Allens

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000 Australia

T +61 2 9230 4000

F +61 2 9230 5333

www.allens.com.au

©  Allens Australia 2019



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Contents

    

1

   Definitions and interpretation      1      1.1   Definitions      1      1.2
  Incorporated definitions      4      1.3   Common Terms Deed Poll      4     
1.4   Subordination Deeds      4      1.5   Inconsistency      5  

2

   Conditions precedent      5  

3

   Purpose      5  

4

   Commitments      5      4.1   Commitment      5      4.2   Allocation among
Financiers      5      4.3   Obligations several      5      4.4   General     
6  

5

   Funding and rate setting procedures      6      5.1   Delivery of a Funding
Notice      6      5.2   Requirements for a Funding Notice      6      5.3  
Irrevocability of Funding Notice      6      5.4   Amount of Funding Portion   
  6      5.5   Selection of Interest Periods      7  

6

   Cancellation of Commitment and Prepayments      7      6.1   Cancellation at
end of Availability Period      7      6.2   Cancellation on Financial Close
Sunset Date      7      6.3   Voluntary Prepayment      7      6.4   General
provisions regarding prepayment and cancellation      8  

7

   Interest      8      7.1   Interest rate      8      7.2   Basis of
Calculation of Interest      8      7.3   Payment of Interest      8  

8

   Repayment      8  

9

   Additional Undertaking      8  

10

   Anti Money Laundering      8  

11

   FATCA        9  

12

   No additional payment      11  

13

   Liquidity Bills      11  

14

   Fees        12      14.1   Establishment fee      12      14.2   Agent’s fees
     12  

15

   Interest on Overdue Amounts      12      15.1   Accrual      12      15.2  
Payment      12  

16

   Break Costs      12  

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page (i)



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

17

     Assignments      12        17.1        Assignment by Borrower      12     
  17.2        Assignment by Financiers      13        17.3        Securitisation
     13        17.4        Substitution certificates      13        17.5       
Change of Lending Office      14        17.6        No increased costs      14  

18

     Relations between Facility Agent and Financiers      14        18.1       
Appointment of Facility Agent      14        18.2        Facility Agent’s
capacity      14        18.3        Facility Agent’s obligations      14       
18.4        Facility Agent’s powers      14        18.5        Instructions to
Facility Agent      15        18.6        Assumptions as to authority      16  
     18.7        Facility Agent’s liability      16        18.8       
Delegation      16        18.9        Distribution by Facility Agent      16  
     18.10      Facility Agent entitled to rely      16        18.11     
Provision of information      16        18.12      Indemnity by Financiers     
17        18.13      Independent appraisal by Financiers      17        18.14  
   Resignation and removal of Facility Agent      18        18.15     
Institution of actions by Financiers      18        18.16      Identity of
Financiers      19        18.17      Address for notices to the Facility Agent
     19        18.18      Disenfranchisement for certain Debt Purchase
Transactions      19  

19

     Facility Agent Dealings      20  

20

     Control Accounts      20  

21

     Proportionate Sharing      20        21.1        Sharing      20       
21.2        Arrangements with unrelated parties      21        21.3       
Unanticipated default      21  

22

     Public Offer      22        22.1        MLAB’s representations, warranties
and undertakings      22        22.2        Borrower’s confirmation      22     
  22.3        Financiers’ representations and warranties      22        22.4    
   Information      22        22.5        Co-operation if Section 128F
requirements not satisfied      22  

23

     Contractual Recognition of Bail-In      23  

24

     Privacy      24  

25

     Governing Law and Jurisdiction      24  

26

     Counterparts      25  

Schedule 1

     26        Borrower      26  

Schedule 2

     27        Initial Financiers      27  

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page (ii)



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Schedule 3

     28    

Conditions precedent

     28  

Annexure A

     35    

Funding Notice

     35  

Annexure B

     36    

Verification Certificate

     36  

Annexure C

     37    

Substitution Certificate

     37  

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page (iii)



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

This Agreement is made on    15 November 2019

Parties

 

1

The person named in Schedule 1 (the Borrower);

 

2

Goldman Sachs Australia Pty Ltd (ACN 006 797 897) (the MLAB);

 

3

Each bank or financial institution named in Schedule 2 (each an Initial
Financier); and

 

4

Commonwealth Bank of Australia (ABN 48 123 123 124) of Level 21, 201 Sussex
Street, Darling Park Tower, Sydney, NSW, 2000 (the Facility Agent).

Recitals

The Borrower has requested the Financiers to provide a facility under which cash
advances of up to a maximum of A$250,000,000 may be made available to the
Borrower.

It is agreed as follows.

 

1

Definitions and interpretation

 

1.1

Definitions

In this Agreement:

Associate has the meaning given to it in Section 128F(9) of the Tax Act.

Australian Withholding Tax means any Australian Tax required to be withheld or
deducted from any interest or other payment under Division 11A of Part III of
the Tax Act or Subdivision 12-F of Schedule 1 to the Taxation Administration Act
1953 (Cth).

Availability Period means the period commencing on the date of Financial Close
and ending on the date which is 14 days after Financial Close.

Break Costs means, in relation to a Financier, the amount determined by that
Financier as being incurred by reason of the liquidation or re-employment of
deposits or other funds acquired or contracted for, or allocated by the
Financier to fund or maintain its commitments under the Finance Documents or the
termination or repricing of any interest rate or currency swap or other hedging
arrangement (including an internal arrangement) entered into by the Financier in
connection with the liquidation or re-employment of those deposits or other
funds.

Code means the US Internal Revenue Code of 1986.

Commitment means, in relation to a Financier, the amount specified opposite the
relevant Financier’s name in Schedule 2 as reduced or cancelled under this
Agreement.

Common Terms Deed Poll means the common terms deed poll dated 10 April 2012 (as
amended and/or amended and restated from time to time) given by Foxtel
Management Pty Limited, the parties listed in Schedule 1 to that document and
others in favour of the Finance Parties (as defined therein).

Existing 2014 Syndicated Facility Agreement means the Syndicated Facility
Agreement between the Borrower and others dated 17 June 2014 (as amended from
time to time).

Existing 2015 Syndicated Facility Agreement means the Syndicated Facility
Agreement between the Borrower and Foxtel Finance Pty Ltd and others dated
12 June 2015 (as amended from time to time).

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 1



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Existing 2016 Syndicated Facility Agreement means the Syndicated Revolving
Facility Agreement between the Borrower and Foxtel Finance Pty Ltd and others
dated 12 September 2016 (as amended from time to time).

Exposure means, in respect of a Financier, the aggregate Principal Outstanding
in respect of that Financier under the Facility at that time.

Facility means the A$250,000,000 term loan facility made available to the
Borrower under this Agreement.

FATCA means:

 

  (a)

sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

  (b)

any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

 

  (c)

any agreement pursuant to the implementation of paragraph (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

FATCA Application Date means:

 

  (a)

in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

 

  (b)

in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA.

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA.

FATCA Exempt Party means a party that is entitled to receive payments free from
any FATCA Deduction.

Finance Document means:

 

  (a)

this Agreement;

 

  (b)

any Swap Agreement to which a Financier is a counterparty;

 

  (c)

the Common Terms Deed Poll;

 

  (d)

any Guarantee Assumption Deed Poll;

 

  (e)

any Substitution Certificate;

 

  (f)

any Subordination Deed;

 

  (g)

the Working Capital Subordination Deed Poll;

 

  (h)

each fee letter between one or more Finance Parties and any Transaction Party;
or

 

  (i)

any other document or agreement agreed in writing to be a Finance Document for
the purposes of this Agreement by the Borrower and the Facility Agent,

or any document or agreement entered into or given under or in connection with,
or for the purpose of amending or novating, any of the above.

Finance Party means:

 

  (a)

the MLAB;

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 2



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

 

  (b)

the Facility Agent; or

 

  (c)

any Financier.

Financial Close means the date on which the Facility Agent has issued a notice
specifying that all conditions precedent referred to in clause 2 (Conditions
precedent) have been satisfied or waived.

Financial Close Sunset Date means 29 November 2019 or such later date as the
Facility Agent (acting on the instructions of all Financiers) and the Borrower
may agree.

Financier means:

 

  (a)

any Initial Financier; or

 

  (b)

any Substitute Financier,

unless they have ceased to be a Financier in accordance with this Agreement.

Funding Date means the date on which the Funding Portion is provided, or is to
be provided, to the Borrower under this Agreement.

Funding Notice means a notice in the form of Annexure A.

Funding Portion means all or the portion of the Commitments provided under this
Agreement.

Funding Rate means 6.25% p.a.

Interest Payment Date means the last day of each Interest Period.

Interest Period means a period determined under clause 5.5.

Lending Office means, in respect of a Financier, the office of that Financier
set out with its name in Schedule 2, or any other office notified by the
Financier under this Agreement.

Liquidity Bill means a Bill drawn under clause 13.

Majority Financiers means Financiers whose aggregate Exposure is 66.67% or more
of the Total Exposure.

Maturity Date means the date falling five years from Financial Close.

Multi-Option Facility Agreement means the Multi-Option Facility Agreement
between Foxtel Management Pty Limited (ACN 068 671 938) and Commonwealth Bank of
Australia and others dated 30 June 2017 (as amended from time to time).

Offshore Associate means an Associate:

 

  (a)

which is a non-resident of Australia and is not or does not become a Financier
or receive a payment in carrying on a business in Australia at or through a
permanent establishment of the Associate in Australia; or

 

  (b)

which is a resident of Australia and which is or becomes a Financier or receives
a payment in carrying on a business in a country outside Australia at or through
a permanent establishment of the Associate in that country; and

which, in either case:

 

  (c)

in respect of becoming a Financier, is not or does not become a Financier in the
capacity of a dealer, manager or underwriter in relation to the invitation, or a
clearing house, custodian, funds manager or responsible entity of a registered
scheme; and

 

  (d)

in respect of receiving a payment, does not receive the payment in the capacity
of a clearing house, paying agent, custodian, funds manager or responsible
entity of a registered scheme.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 3



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Principal Outstanding means, at any time, the aggregate principal amount
outstanding under the Facility at that time.

Privacy Statement means each privacy statement of a Financier provided to the
Borrower on or prior to the date of this Agreement (as varied from time to time
and provided to the Borrower).

Pro Rata Share of a Financier, means the proportion of that Financier’s
participation in any Funding Portion to the amount of the Funding Portion. That
proportion will be determined under clause 4.2.

Retiring Financier means a Financier who has assigned or transferred any of its
rights or obligations under clause 17 and who is a party to a Substitution
Certificate.

Shareholder Loan Agreement means the Shareholder Loan Agreement between FS
(Australia) I Pty Limited and NXEA dated on or about the date of this Agreement.

Substitute Financier means the person substituted by a Financier under clause
17.4.

Substitution Certificate means a certificate substantially in the form of
Annexure C.

Total Exposure means, at any time, the aggregate Exposure of all Financiers at
that time.

Total Undrawn Commitments means, at any time, the aggregate of the Undrawn
Commitments of all Financiers at that time.

Undrawn Commitment means, in respect of a Financier at any time, the Commitment
of that Financier at that time less the Principal Outstanding provided by that
Financier at that time.

US Tax Obligor means:

 

  (a)

the Borrower if it is resident for tax purposes in the United States of America;
or

 

  (b)

an Obligor some or all of whose payments under the Finance Documents are from
sources within the United States for US federal income tax purposes.

Working Capital Facility Agreement means the Working Capital Facility Agreement
between FS (Australia) I Pty Limited and Foxtel Management Pty Limited as agent
for the Partners as a partnership carrying on the business of the Foxtel
Partnership dated 24 July 2019 (as amended from time to time).

 

1.2

Incorporated definitions

Unless expressly defined in this Agreement, capitalised terms defined in the
Common Terms Deed Poll have the same meaning in this Agreement.

 

1.3

Common Terms Deed Poll

 

  (a)

This Agreement and the rights and obligations of the parties to it are subject
to the terms and conditions of the Common Terms Deed Poll which are deemed to be
incorporated in full into this Agreement as if expressly set out in this
Agreement (with the necessary changes).

 

  (b)

Each Finance Document is a Finance Document for the purposes of the Common Terms
Deed Poll.

 

1.4

Subordination Deeds

Each party to this Agreement agrees that this Agreement shall be nominated as a
“Senior Debt Document” as defined under and for the purposes of each of the
Working Capital Subordination Deed Poll and each Subordination Deed and that an
original counterpart of those nominations will be one of the items provided to
the Agent as a condition precedent under clause 2(a).

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 4



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

1.5

Inconsistency

In the event of any conflict, ambiguity or inconsistency between this Agreement
and the Common Terms Deed Poll or any other Finance Document, the terms of this
Agreement will prevail to the extent of the inconsistency.

 

2

Conditions precedent

The right of the Borrower to give the Funding Notice and the obligations of each
Financier under this Agreement are subject to the conditions precedent that:

 

  (a)

the Facility Agent receives all of the items described in Schedule 3 in form and
substance satisfactory to the Facility Agent (acting on the instructions of all
Financiers). The Facility Agent shall notify the Borrower and the Financiers
promptly upon being so satisfied; and

 

  (b)

as at the date of the Funding Notice and Funding Date:

 

  (i)

representations and warranties: each representation and warranty given under a
Finance Document is true and correct in all material respects, and is not
misleading in any material respect as though they had been made in respect of
the facts and circumstances then subsisting; and

 

  (ii)

no Default: no Default is continuing or will result from the Funding Portion
being provided.

 

3

Purpose

The Borrower shall use the net proceeds of all accommodation provided under the
Facility to refinance any existing Finance Debt of the NXEA Group.

 

4

Commitments

 

4.1

Commitment

 

  (a)

Subject to this Agreement, whenever the Borrower requests a Funding Portion in a
Funding Notice, each Financier shall provide its Pro Rata Share of that Funding
Portion in Same Day Funds in Dollars by 12 noon on the Funding Date to the
following account:

Name: Foxtel Management Pty Limited

Bank: Commonwealth Bank of Australia

Swift Code: CTBAAU2S

BSB: 064000

Account: 10659223

or to such account with a bank in Sydney in the Borrower’s name as the Borrower
may notify to the Facility Agent by not less than three Business Days’ notice.
Any such notice must be signed by two Officers.

 

  (b)

A Financier is not obliged to make available its Pro Rata Share in a Funding
Portion if as a result its participation in the Funding Portion would exceed its
Commitment.

 

4.2

Allocation among Financiers

Each Financier shall participate in any Funding Portion rateably according to
its Commitment.

 

4.3

Obligations several

 

  (a)

The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 5



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

affect the obligations of any other Finance Party under the Finance Documents.
No Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents.

 

  (b)

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Funding Portion or any
other amount owed by the Borrower which relates to a Finance Party’s
participation in a Facility or its role under a Finance Document (including any
such amount payable to the Facility Agent on its behalf) is a debt owing to that
Finance Party by the Borrower.

 

  (c)

A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

 

4.4

General

 

  (a)

The Facility may only be drawn on or before the Financial Close Sunset Date.

 

  (b)

There may only be a single drawing of the Facility.

 

5

Funding and rate setting procedures

 

5.1

Delivery of a Funding Notice

 

  (a)

If the Borrower requires the provision of a Funding Portion, it must deliver a
Funding Notice to the Facility Agent.

 

  (b)

The Facility Agent must notify each Financier of:

 

  (i)

the contents of the Funding Notice; and

 

  (ii)

the amount of that Financier’s Pro Rata Share of the Funding Portion requested,

as soon as reasonably practicable and in any event within 1 Business Day after
the Facility Agent receives a Funding Notice under clause 5.1(a).

 

5.2

Requirements for a Funding Notice

A Funding Notice to be effective must be:

 

  (a)

in writing in the form of, and specifying the matters required in, Annexure A;
and

 

  (b)

received by the Facility Agent before 11.00 am on a Business Day at least 3
Business Days before the proposed Funding Date (or any shorter period that the
Facility Agent agrees in writing, acting on the instructions of all Financiers).

 

5.3

Irrevocability of Funding Notice

The Borrower is irrevocably committed to draw a Funding Portion from the
Financiers in accordance with any Funding Notice issued by it.

 

5.4

Amount of Funding Portion

The Borrower shall ensure that the Funding Portion is equal to the total amount
of the Commitment.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 6



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

5.5

Selection of Interest Periods

 

  (a)

Subject to paragraph (d), each Interest Period is 3 months or any other period
that the Facility Agent agrees with the Borrower.

 

  (b)

If an Interest Period ends on a day which is not a Business Day, it is regarded
as ending on the next Business Day in the same calendar month or, if none, the
preceding Business Day.

 

  (c)

An Interest Period commences either on the first Funding Date or on the last day
of the immediately preceding Interest Period.

 

  (d)

The final Interest Period ends on the Maturity Date.

 

6

Cancellation of Commitment and Prepayments

 

6.1

Cancellation at end of Availability Period

At 5.00 pm (Sydney time) on the last day of the Availability Period, the Undrawn
Commitment of the Financiers will be cancelled.

 

6.2

Cancellation on Financial Close Sunset Date

If Financial Close has not been achieved by 5:00pm (Sydney time) on the
Financial Close Sunset Date, the Commitments will be cancelled.

 

6.3

Voluntary Prepayment

 

  (a)

Subject to paragraph (c), the Borrower may prepay all or part of the Principal
Outstanding by giving the Facility Agent at least 3 Business Days’ notice. That
notice is irrevocable. The Borrower shall prepay in accordance with it.

 

  (b)

A prepayment of part only of the Principal Outstanding must be for a minimum of
A$5,000,000 and in an integral multiple of A$1,000,000.

 

  (c)

The Borrower may only prepay all or part of the Principal Outstanding on:

 

  (i)

each anniversary of the Funding Date;

 

  (ii)

the Interest Payment Date which is on or about the date 6 months before the
Maturity Date; and

 

  (iii)

the Interest Payment Date which is on or about the date 3 months before the
Maturity Date.

 

  (d)

Subject to paragraph (e), the Borrower must pay a Prepayment Fee on each amount
prepaid under this clause.

 

  (e)

No Prepayment Fee will be payable:

 

  (i)

upon cancellation of the Undrawn Commitment pursuant to clause 6.1 (Cancellation
at end of Availability Period); or

 

  (ii)

in respect of any prepayment pursuant to clause 6.2 (Effect of Event of Default)
or clause 9 (Increased costs and illegality) of the Common Terms Deed Poll.

 

  (f)

Any amount prepaid under this clause may not be redrawn.

 

  (g)

If the Borrower prepays all or part of the Principal Outstanding on a date other
than one set out in paragraph (c), the Borrower will be liable for any Break
Costs arising as a consequence of the prepayment, which will include any
unwinding costs of Swap Agreements.

 

  (h)

For the purposes of this clause 6.3:

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 7



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Prepayment Fee means an amount equal to:

 

  (i)

2.00% of the amount prepaid if prepaid on or before the first anniversary of the
Funding Date;

 

  (ii)

1.50% of the amount prepaid if prepaid after the first anniversary of the
Funding Date but on or before the second anniversary of the Funding Date; and

 

  (iii)

1.00% of the amount prepaid if prepaid after the second anniversary of the
Funding Date but on or before the third anniversary of the Funding Date.

 

6.4

General provisions regarding prepayment and cancellation

 

  (a)

The Borrower may make a prepayment under clause 6.3 only on a Business Day.

 

  (b)

All prepayments under this Agreement must be made with accrued interest on the
amount prepaid.

 

  (c)

No prepayment or cancellation is permitted except in accordance with the express
terms of this Agreement.

 

  (d)

Prepayment of an amount under this clause will be applied rateably among the
Financiers according to their Pro Rata Share in the Principal Outstanding being
prepaid.

 

7

Interest

 

7.1

Interest rate

Interest accrues from day to day on the outstanding principal amount of the
Funding Portion at the Funding Rate.

 

7.2

Basis of Calculation of Interest

Interest will be calculated on the basis of a 365 day year and for the actual
number of days elapsed from and including the first day of each Interest Period
to (but excluding) the last day of the Interest Period or, if earlier, the date
of prepayment or repayment of the Funding Portion in accordance with this
Agreement.

 

7.3

Payment of Interest

The Borrower shall pay that accrued interest on the Funding Portion in arrears
on each Interest Payment Date.

 

8

Repayment

 

  (a)

The Borrower shall repay any Funding Portion drawn by it on the Maturity Date.

 

  (b)

Repayment of the Funding Portion will be applied rateably among the Financiers
according to their Pro Rata Share in the Principal Outstanding of the Funding
Portion.

 

9

Additional Undertaking

Unless otherwise agreed in writing by the Facility Agent (acting on the
instructions of the Financiers), the Borrower undertakes to maintain an issuer
or long term senior (secured or unsecured) debt credit rating from Fitch Ratings
Ltd, Moody’s Investors Service Limited or Standard & Poor’s Rating Services.

 

10

Anti Money Laundering

 

  (a)

The Borrower agrees that a Financer may delay, block or refuse to process any
transaction without incurring any liability if that Financier suspects that:

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 8



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

  (i)

the transaction may breach any laws or regulations in Australia or any other
country binding on that Financier;

 

  (ii)

the transaction involves any person (natural, corporate or governmental) in a
manner that would breach economic and trade sanctions imposed by Australia, the
United States, the European Union or any country binding on that Financier; or

 

  (iii)

the transaction may directly or indirectly involve the proceeds of, or be
applied for the purposes of, conduct which is unlawful in Australia or any other
country and the transaction would breach or cause that Financier to breach any
laws or regulations binding on that Financier.

 

  (b)

The Borrower must provide all information to each Financier which that Financer
reasonably requires in order to manage its anti-money laundering,
counter-terrorism financing or economic and trade sanctions risk or to comply
with any laws or regulations in Australia or any other country. The Borrower
agrees that a Financier may disclose any information concerning the Borrower or
any Transaction Party to any law enforcement, regulatory agency or court where
and to the extent required by any such law or regulation or authority in
Australia or elsewhere.

 

  (c)

The Borrower declares and undertakes to each Financier that to the best of its
knowledge, information and belief the processing of any transaction by the
Financier in accordance with the Borrower’s instructions will not breach any
laws or regulations in Australia or any other country relevant to the
transaction.

 

11

FATCA

 

  (a)

No additional amount is payable to a Financier under clause 3 (Payments), clause
9.1 (Increased costs) or clause 12.1 (Tax) of the Common Terms Deed Poll, if the
obligation to do so is attributable to a FATCA Deduction required to be made by
a Transaction Party in respect of the Facility.

 

  (b)

Each party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction. Despite the terms of the Common Terms Deed Poll, if a Transaction
Party is required to make a FATCA Deduction in respect of the Facility, the
Transaction Party shall not be required to pay any additional amount in respect
of that FATCA Deduction under clause 3 (Payments), clause 9.1 (Increased costs)
or clause 12.1 (Tax) of the Common Terms Deed Poll.

 

  (c)

Each party shall promptly upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the party to whom it is making the payment and, in addition,
shall notify the Borrower, the Facility Agent and the Financiers.

 

  (d)

Subject to paragraph (f) below, each party shall, within ten Business Days of a
reasonable request by another party:

 

  (i)

confirm to that other party whether or not it is a FATCA Exempt Party; and

 

  (ii)

supply to that other party such forms, documentation and other information
relating to its status under FATCA (including its applicable “passthru payment
percentage” or other information required under the US Treasury Regulations or
other official guidance including intergovernmental agreements) as that other
party reasonably requests for the purposes of that other party’s compliance with
FATCA.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 9



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

  (e)

If a party confirms to another party pursuant to paragraph (d)(i) that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that party shall notify that other party
reasonably promptly.

 

  (f)

Paragraph (d) above shall not oblige any Financier or the Facility Agent to do
anything which would or might in its reasonable opinion constitute a breach of:

 

  (i)

any law or regulation;

 

  (ii)

any fiduciary duty; or

 

  (iii)

any duty of confidentiality.

 

  (g)

If a party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (d) above (including
where paragraph (f) above applies), then:

 

  (i)

if that party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party; and

 

  (ii)

if that party failed to confirm its applicable “passthru payment percentage”
then such party shall be treated for the purposes of the Finance Documents (and
payments made under them) as if its applicable “passthru payment percentage” is
100%,

until (in each case) such time as the party in question provides the requested
confirmation, forms, documentation or other information.

 

  (h)

If the Borrower is a US Tax Obligor, or where the Facility Agent reasonably
believes that its obligations under FATCA require it, each Financier shall,
within ten Business Days of:

 

  (i)

where the Borrower is a US Tax Obligor and the relevant Financier is an Initial
Financier, the date of this Agreement;

 

  (ii)

where the Borrower is a US Tax Obligor and the relevant Financier is not an
Initial Financier, the date of the relevant assignment or transfer; or

 

  (iii)

where the Borrower is not a US Tax Obligor, the date of a request from the
Facility Agent,

supply to the Facility Agent:

 

  (iv)

a withholding certificate on Form W-8 or Form W-9 (or any successor form) (as
applicable); or

 

  (v)

any withholding statement and other documentation, authorisations and waivers as
the Facility Agent may require to certify or establish the status of such
Financier under FATCA.

The Facility Agent shall provide any withholding certificate, withholding
statement, documentation, authorisations and waivers it receives from a
Financier pursuant to this paragraph (h) to the Borrower and shall be entitled
to rely on any such withholding certificate, withholding statement,
documentation, authorisations and waivers provided without further verification.
The Facility Agent shall not be liable for any action taken by it under or in
connection with this paragraph (h).

 

  (i)

Each Financier agrees that if any withholding certificate, withholding
statement, documentation, authorisations and waivers provided to the Facility
Agent pursuant to

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 10



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

 

paragraph (h) above is or becomes materially inaccurate or incomplete, it shall
promptly update such withholding certificate, withholding statement,
documentation, authorisations and waivers or promptly notify the Facility Agent
in writing of its legal inability to do so. The Facility Agent shall provide any
such updated withholding certificate, withholding statement, documentation,
authorisations and waivers to the Borrower. The Facility Agent shall not be
liable for any action taken by it under or in connection with this paragraph
(i).

 

12

No additional payment

Despite the terms of the Common Terms Deed Poll, no additional amount is payable
by a Transaction Party to a Financier under clause 3 (Payments), clause 9.1
(Increased costs) or clause 12.1 (Tax) of the Common Terms Deed:

 

  (a)

in respect of Australian Withholding Tax which arises:

 

  (i)

in respect of any interest paid to an Offshore Associate of the Borrower; or

 

  (ii)

as a result of there being one Financier under this Agreement;

 

  (b)

in respect of a Finance Party, to the extent the relevant Tax Deduction, loss,
liability or cost results from a breach by that Finance Party of any of its
obligations, representations and warranties under clause 22 (Public Offer);

 

  (c)

with respect to any withholding or deduction on account of the Transaction Party
receiving a direction under section 255 of the Tax Act, section 260-5 of the
Taxation Administration Act 1953 (Cth) or any similar law.

 

13

Liquidity Bills

 

  (a)

The Borrower irrevocably and for value authorises each Financier, at its option,
to prepare Liquidity Bills in respect of a Funding Portion so that:

 

  (i)

their total face value amount does not exceed the outstanding principal amount
of the Financier’s share of the Funding Portion (as notified by the Facility
Agent under clause 5.1) and total interest payable to the Financier in respect
of the Funding Portion; and

 

  (ii)

their maturity date is not later than the last day of the Interest Period for
that Funding Portion,

and to sign them as drawer or endorser in the name of and on behalf of the
Borrower.

 

  (b)

A Financier may negotiate or deal with any Liquidity Bill prepared by it as it
sees fit and for its own benefit.

 

  (c)

A Financier must pay any Tax on or in respect of the Liquidity Bills and any
dealing with the Liquidity Bills in respect of that Financier.

 

  (d)

Each Financier indemnifies the Borrower against any Loss which the Borrower
suffers, incurs or is liable for in respect of the Borrower being a party to a
Liquidity Bill in respect of that Financier.

 

  (e)

Nothing in clause 13(d) affects the Borrower’s obligations under this Agreement
(including its obligations in relation to the payment of the Principal
Outstanding) which are absolute and unconditional obligations and not affected
by any actual or contingent liability of any Financier to the Borrower under
clause 13(d).

 

  (f)

If the Borrower discharges any Liquidity Bill by payment, the amount of that
payment is regarded as applied on the date of payment against the money owing by
the Borrower to the Financier who prepared that Liquidity Bill.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 11



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

14

Fees

 

14.1

Establishment fee

The Borrower shall pay (or procure payment) to the Facility Agent for the
account of the Initial Financiers the establishment fees as agreed between the
Borrower and the Initial Financiers.

 

14.2

Agent’s fees

The Borrower shall pay (or procure payment to) the Facility Agent its fees as
agreed between the Borrower and the Facility Agent in a fee letter dated on or
about the date of this Agreement between the Borrower and the Facility Agent.

 

15

Interest on Overdue Amounts

 

15.1

Accrual

Except where the relevant Finance Document provides otherwise, interest accrues
on each unpaid amount which is due and payable by the Borrower under or in
respect of any Finance Document (including interest under this clause):

 

  (a)

on a daily basis up to the date of actual payment from (and including) the due
date or, in the case of an amount payable by way of reimbursement or indemnity,
the date of disbursement or loss, if earlier;

 

  (b)

both before and after judgment (as a separate and independent obligation); and

 

  (c)

at the rate determined by the Facility Agent to be the sum of 2% p.a. plus the
higher of:

 

  (i)

the rate (if any) applicable to the unpaid amount immediately before the due
date; and

 

  (ii)

the Funding Rate.

 

15.2

Payment

The Borrower shall pay interest accrued under this clause on demand by the
Facility Agent and on the last Business Day of each calendar quarter and any
unpaid interest under this clause will be capitalised on the last Business Day
of each calendar quarter. That interest is payable in the currency of the unpaid
amount on which it accrues.

 

16

Break Costs

The Borrower must, within 3 Business Days of demand by the Facility Agent, pay
(without double counting in respect of amounts paid under clause 11.1(b) of the
Common Terms Deed Poll) to the Facility Agent for the account of each Financier
its Break Costs attributable to all or any part of a Funding Portion being
repaid or prepaid by the Borrower on a day other than one set out in clause
6.3(c).

 

17

Assignments

 

17.1

Assignment by Borrower

The Borrower may only assign or transfer any of its rights or obligations under
this Agreement with the prior written consent of the Facility Agent acting on
the instructions of all Financiers.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 12



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

17.2

Assignment by Financiers

A Financier may assign or transfer all or any of its rights or obligations under
the Finance Documents at any time if:

 

  (a)

except if an Event of Default is continuing, in the case of any Financier, its
remaining participation (if any) and the participation of the transferee or
assignee in the Commitments is not less than A$25,000,000;

 

  (b)

the transferee or assignee is:

 

  (i)

a Related Body Corporate of the Financier or another Financier (in which case
clause 17.2(a) shall not apply), and the Borrower has been given prior written
notice of the transfer or assignment;

 

  (ii)

a bank or financial institution if:

 

  (A)

where the transfer complies with clause 17.2(a), the Borrower has been given
prior written notice of the transfer or assignment; or

 

  (B)

where the transfer does not comply with clause 17.2(a), the Borrower has given
prior written consent, not to be unreasonably withheld, to the transfer or
assignment. The Borrower will be deemed to have given its consent 10 Business
Days after the Financier has requested it unless consent is expressly refused by
the Borrower within that time; or

 

  (iii)

any person if an Event of Default is continuing; and

 

  (c)

in the case of a transfer of obligations, the transfer is effected by a
substitution under clause 17.4.

 

17.3

Securitisation

A Financier may, without the consent of any Transaction Party but with prior
written notice to the Borrower, assign, transfer, sub-participate or otherwise
deal with all or any part of its rights and benefits under the Finance Documents
to a securitisation vehicle so long as the Financier remains the lender of
record.

 

17.4

Substitution certificates

 

  (a)

If a Financier wishes to substitute a new bank or financial institution for all
or part of its participation under this Agreement, it and the substitute shall
execute and deliver to the Facility Agent 4 counterparts of a certificate
substantially in the form of Annexure C together with a registration fee of
$5,000 plus GST (where the substitute is an authorised deposit taking
institution (as defined in the Banking Act 1959 (Cth)) or such other amount
advised by the Facility Agent from time to time (where the substitute is not an
authorised deposit taking institution (as defined in the Banking Act 1959
(Cth)).

 

  (b)

On receipt of the certificate and registration fee, if the Facility Agent is
satisfied that the substitution complies with clause 17.2 and the Facility Agent
has completed all “know your customer” checks to its satisfaction in relation to
the substitution, it shall promptly:

 

  (i)

notify the Borrower;

 

  (ii)

countersign the counterparts on behalf of all other parties to this Agreement;

 

  (iii)

enter the substitution in a register kept by it (which will be conclusive); and

 

  (iv)

retain one counterpart and deliver the others to the Retiring Financier, the
Substitute Financier and the Borrower.

 

  (c)

When the certificate is countersigned by the Facility Agent the Retiring
Financier will be relieved of its obligations, and the Substitute Financier will
be bound by the Finance Documents, as stated in the certificate.

 

  (d)

Each other party to this Agreement irrevocably authorises the Facility Agent to
sign each certificate on its behalf.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 13



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

17.5

Change of Lending Office

A Financier may change its Lending Office if it first notifies and consults with
the Borrower.

 

17.6

No increased costs

Despite anything to the contrary in this Agreement and despite the terms of the
Common Terms Deed Poll, if a Financier assigns its rights under this Agreement
or changes its Lending Office, the Borrower will not be required to pay any net
increase in the total amount of costs, Taxes, fees or charges which is a direct
result of the assignment or change and of which that Financier or its assignee
was aware or ought reasonably to have been aware on the date of the assignment
or change. For this purpose only, an assignment, transfer, sub-participation or
dealing under clause 17.3 or a substitution under clause 17.4 will be regarded
as an assignment.

 

18

Relations between Facility Agent and Financiers

 

18.1

Appointment of Facility Agent

Each Financier appoints the Facility Agent to act as its agent under the Finance
Documents and authorises the Facility Agent to do the following on its behalf in
accordance with the Finance Documents:

 

  (a)

amend or waive compliance with any provision of the Finance Documents in
accordance with the Finance Documents (including clause 18.5);

 

  (b)

all things which the Finance Documents expressly require the Facility Agent to
do, or contemplate are to be done by the Facility Agent, on behalf of the
Financiers; and

 

  (c)

all things which are incidental or ancillary to the Powers of the Facility Agent
described in clauses 18.1(a) or 18.1(b).

 

18.2

Facility Agent’s capacity

The Facility Agent:

 

  (a)

in its capacity as a Financier, has the same obligations and Powers under each
Finance Document as any other Financier as though it were not acting as the
Facility Agent; and

 

  (b)

may engage in any kind of banking or other business with any Transaction Party
without having to notify or account to the Financiers.

 

18.3

Facility Agent’s obligations

 

  (a)

The Facility Agent has only those duties and obligations which are expressly
specified in the Finance Documents.

 

  (b)

The Facility Agent is not required to:

 

  (i)

keep itself informed as to the affairs of any Transaction Party or its
compliance with any Finance Document; or

 

  (ii)

review or check the accuracy or completeness of any document or information it
forwards to any Financier or other person.

 

18.4

Facility Agent’s powers

 

  (a)

Except as specifically set out in the Finance Documents (including clause 18.5),
the Facility Agent may exercise its Powers under the Finance Documents:

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 14



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

  (i)

as it thinks fit in the best interests of the Financiers; and

 

  (ii)

without consulting with or seeking the instructions of the Financiers.

 

  (b)

The exercise by the Facility Agent of any Power in accordance with this clause
18 binds all the Financiers.

 

18.5

Instructions to Facility Agent

Notwithstanding any other provisions under the Finance Documents, the Facility
Agent:

 

  (a)

must exercise its Powers in accordance with any instructions given to it by the
Majority Financiers or, if specifically required to do so under a Finance
Document, all Financiers;

 

  (b)

must not:

 

  (i)

amend any provision of a Finance Document which has the effect of:

 

  (A)

increasing the obligations of any Financier; or

 

  (B)

changing the terms of payment of any amounts payable under the Finance Documents
to any Financier; or

 

  (C)

changing the manner in which those payments are to be applied; or

 

  (D)

changing the definition of Majority Financiers;

 

  (E)

a change to the Guarantors other than in accordance with clause 8.18
(Undertakings concerning Additional Guarantors) or clause 8.19 (Release of
Guarantors) of the Common Terms Deed Poll;

 

  (F)

a reduction in the Margin or otherwise a change to the definition of Margin;

 

  (G)

amending clause 4.3 (Obligations several) or clause 5.2 (Requirements for a
Funding Notice);

 

  (H)

a change to clause 8.18 (Undertakings concerning Additional Guarantors), clause
8.19 (Release of Guarantors) or clause 9.2 (Illegality) of the Common Terms Deed
Poll; or

 

  (I)

changing this clause 18.5,

in each case without the consent of all of the Financiers;

 

  (ii)

amend any other provision of any Finance Document without the consent of the
Majority Financiers unless the Facility Agent is satisfied that the amendment is
made to correct a manifest error or an error of a formal or technical nature
only; or

 

  (iii)

otherwise exercise any Power which the Finance Documents specify are to be
exercised with the consent or in accordance with the instructions of all
Financiers or the Majority Financiers or some other number of Financiers, or
amend any such requirement, except with that consent or in accordance with those
instructions; and

 

  (c)

may refrain from acting, whether in accordance with the instructions of the
Financiers, the Majority Financiers or otherwise, until it has received security
for any amount it reasonably believes may become payable to it by the Financiers
under clause 18.12.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 15



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

18.6

Assumptions as to authority

Each Transaction Party may assume, without inquiry, that any action of the
Facility Agent under the Finance Documents is in accordance with any required
authorisations, consents or instructions from the Financiers or the Majority
Financiers (as the case may be).

 

18.7

Facility Agent’s liability

Neither the Facility Agent nor any Related Body Corporate of the Facility Agent
nor any of their respective directors, officers, employees, agents or successors
is responsible to the Financiers or a Transaction Party for:

 

  (a)

any recitals, statements, representations or warranties contained in any Finance
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, any Finance Document;

 

  (b)

the value, validity, effectiveness, genuineness, enforceability or sufficiency
of any Finance Document (other than as against the Facility Agent) or any other
certificate or document referred to or provided for in, or received by any of
them under, any Finance Document;

 

  (c)

any failure by a Transaction Party or any Financier to perform its obligations
under any Finance Document; or

 

  (d)

any action taken or omitted to be taken by it or them under any Finance Document
or in connection with any Finance Document except in the case of its or their
own fraud or wilful misconduct or gross negligence.

 

18.8

Delegation

The Facility Agent may employ agents and attorneys but will continue to be
liable for the acts or omissions of such agents and attorneys.

 

18.9

Distribution by Facility Agent

Unless any Finance Document expressly provides otherwise, the Facility Agent
shall promptly distribute amounts received under any Finance Document firstly to
itself for all amounts due to it in its capacity as Facility Agent, then for the
account of the Financiers rateably among them according to their Commitments. To
make any distribution the Facility Agent may buy and sell currencies in
accordance with its normal procedures.

 

18.10

Facility Agent entitled to rely

The Facility Agent may rely on:

 

  (a)

any certificate, communication, notice or other document (including any
facsimile transmission or telegram) it believes to be genuine and correct and to
have been signed or sent by or on behalf of the proper person or persons; and

 

  (b)

advice and statements of solicitors, independent accountants and other experts
selected by the Facility Agent with reasonable care.

 

18.11

Provision of information

 

  (a)

The Facility Agent must forward to each Financier:

 

  (i)

notice of the occurrence of any Default promptly after the Facility Agent
becomes actually aware of it;

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 16



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

  (ii)

a copy of each report, notice or other document which is intended for
redistribution promptly after the Facility Agent receives it from a Transaction
Party under any Finance Document; and

 

  (iii)

a copy of each notice or other document that the Facility Agent considers
material, promptly after the Facility Agent delivers it to a Transaction Party
under any Finance Document.

 

  (b)

The Facility Agent is not to be regarded as being actually aware of the
occurrence of a Default unless the Facility Agent:

 

  (i)

is actually aware that any payment due by a Transaction Party under the Finance
Documents has not been made; or

 

  (ii)

has received notice from a Financier or a Transaction Party stating that a
Default has occurred describing the same and stating that the notice is a
‘Default Notice’.

 

  (c)

Without limiting clause 1.2(r)(ii) of the Common Terms Deed Poll, if the
Facility Agent receives a Default Notice, the Facility Agent may treat any such
Default as continuing until it has received a further Default Notice from the
party giving the original notice stating that the Default is no longer
continuing and the Facility Agent is entitled to rely on such second notice for
all purposes under the Finance Documents.

 

  (d)

The Facility Agent is not to be regarded as having received any report, notice
or other document or information unless it has been given to it in accordance
with clause 15.1 of the Common Terms Deed Poll.

 

  (e)

Except as specified in clause 18.11(a) and as otherwise expressly required by
the Finance Documents, the Facility Agent has no duty or responsibility to
provide any Financier with any information concerning the affairs of any
Transaction Party or other person which may come into the Facility Agent’s
possession.

 

  (f)

Nothing in any Finance Document obliges the Facility Agent to disclose any
information relating to any Transaction Party or other person if the disclosure
would constitute a breach of any law, duty of secrecy or duty of
confidentiality.

 

18.12

Indemnity by Financiers

The Financiers severally indemnify the Facility Agent (to the extent not
reimbursed by any Transaction Party) in their Pro Rata Shares against any Loss
which the Facility Agent pays, suffers, incurs or is liable for in acting as
Facility Agent, and must pay such amount within 2 Business Days after demand,
except to the extent such Loss is attributable to the Facility Agent’s fraud,
wilful misconduct or gross negligence.

 

18.13

Independent appraisal by Financiers

Each Financier acknowledges that it has made and must continue to make,
independently and without reliance on the Facility Agent or any other Financier,
and based on the documents and information it considers appropriate, its own
investigation into and appraisal of:

 

  (a)

the affairs of each Transaction Party;

 

  (b)

the accuracy and sufficiency of any information on which it has relied in
connection with its entry into the Finance Documents; and

 

  (c)

the legality, validity, effectiveness, enforceability and sufficiency of each
Finance Document.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 17



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

18.14

Resignation and removal of Facility Agent

 

  (a)

The Facility Agent may, by at least 10 Business Days notice to the Borrower and
the Financiers, resign at any time and the Majority Financiers may, by at least
10 Business Days notice to the Borrower and the Facility Agent, remove the
Facility Agent from office. The resignation or removal of the Facility Agent
takes effect on appointment of a successor Facility Agent in accordance with
this clause 18.14.

 

  (b)

When a notice of resignation or removal is given, the Majority Financiers (after
consulting with the Borrower) may appoint a successor Facility Agent. If the
Borrower does not agree to the successor Facility Agent nominated by the
Majority Financiers, then the Financiers and the Borrower shall negotiate in
good faith for a period of 10 Business Days and if there is still no agreement
upon the expiry of that period, the decision of the Majority Financiers will
prevail. If no successor Facility Agent is appointed within 20 Business Days,
the Facility Agent may appoint a successor Facility Agent.

 

  (c)

When a successor Facility Agent is appointed, and executes an undertaking to be
bound as successor Facility Agent under the Finance Documents, the successor
Facility Agent succeeds to and becomes vested with all the Powers and duties of
the retiring Facility Agent, and the retiring Facility Agent is discharged from
its duties and obligations under the Finance Documents.

 

  (d)

After any retiring Facility Agent’s resignation or removal, this Agreement
continues in effect in respect of any actions which the Facility Agent took or
omitted to take while acting as the Facility Agent.

 

  (e)

The Facility Agent shall resign in accordance with paragraph (a) above (and, to
the extent applicable), shall use reasonable endeavours to appoint a successor
Facility Agent if on or after the date which is three months before the earliest
FATCA Application Date relating to any payment to the Facility Agent under the
Finance Documents, either:

 

  (i)

the Facility Agent fails to respond to a request under clause 11 and the
Borrower or a Financier reasonably believes that the Facility Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

 

  (ii)

the information supplied by the Facility Agent pursuant to clause 11 indicates
that the Facility Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date; or

 

  (iii)

the Facility Agent notifies the Borrower and the Financiers that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date,

and (in each case) the Borrower or a Financier reasonably believes that a party
will be required to make a FATCA Deduction that would not be required if the
Facility Agent were a FATCA Exempt Party, and the Borrower or that Financier, by
notice to the Facility Agent, requires it to resign.

 

18.15

Institution of actions by Financiers

 

  (a)

A Financier must not institute any legal proceedings against a Transaction Party
to recover amounts owing to it under the Finance Documents, without giving the
Facility Agent and each other Financier a reasonable opportunity to join in the
proceedings or agree to share the costs of the proceedings.

 

  (b)

If a Financier does not join in an action against a Transaction Party or does
not agree to share in the costs of the action (having been given a reasonable
opportunity to do so by the Financier bringing the action), it is not entitled
to share in any amount recovered by the action until all the Financiers who did
join in the action or agree to share the costs of the action have received in
full all money payable to them under the Finance Documents.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 18



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

18.16 Identity of Financiers

The Facility Agent may treat each Financier as the absolute legal and beneficial
holder of its rights under the Finance Documents for all purposes, despite any
notice to the contrary, unless otherwise required by law.

18.17 Address for notices to the Facility Agent

The Facility Agent’s address, fax number and email address is those set out
below, or as the Facility Agent notifies the sender:

 

Address:   Level 21, Darling Park Tower 1, 201 Sussex Street, Sydney NSW 2000
Email address:   agencygroup@cba.com.au Attention:   Anne McLeod

18.18 Disenfranchisement for certain Debt Purchase Transactions

 

  (a)

For so long as any Borrower Affiliate beneficially owns a Commitment or is a
party to a Debt Purchase Transaction:

 

  (i)

any Principal Outstanding in respect of that Commitment or Debt Purchase
Transaction is taken to be zero for the purpose of determining who are the
Majority Financiers for any approval, consent, waiver, amendment or other matter
requiring a vote, instruction or direction by Financiers under the Finance
Documents; and

 

  (ii)

that Borrower Affiliate and any other person with whom it has entered into a
Debt Purchase Transaction will be taken not to be a Financier for the purposes
of instructing the Facility Agent (unless, in the case of that other person, it
is a Financier in respect of another Commitment).

 

  (b)

Each Financier must promptly notify the Facility Agent in writing if it
knowingly enters into a Debt Purchase Transaction with a Borrower Affiliate,
together with the amount of Commitment to which the Debt Purchase Transaction
relates.

 

  (c)

Each Financier that is a Borrower Affiliate agrees that (unless the Facility
Agent otherwise agrees):

 

  (i)

it is not entitled to receive the agenda or any minutes of, nor to attend or
participate in, any meeting or conference call to which all Financiers or the
Majority Financiers are invited to attend or participate in; and

 

  (ii)

it is not entitled to receive any report or other document prepared at the
request of, or on the instructions of, the Facility Agent or one or more of the
Financiers.

 

  (d)

In this clause:

 

  (i)

Borrower Affiliate means:

 

  (A)

a Transaction Party and each member of the NXEA Consolidated Group;

 

  (B)

a Related Body Corporate of any person described in paragraph (A) above;

 

  (C)

any entity, or the trustee of any trust or fund, which is managed or controlled
by any person described in paragraph (A) or (B) above; and

 

  (D)

any partnership of which any person described in paragraph (A) or (B) above is a
partner.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 19



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

  (ii)

Debt Purchase Transaction means, in relation to a person, a transaction where
that person:

 

  (A)

purchases by way of assignment or transfer; or

 

  (B)

enters into any sub-participation (or any agreement or arrangement having an
economic substantially similar effect as a sub-participation) in respect of,

any Commitment or Principal Outstanding.

 

19

Facility Agent Dealings

Except where expressly provided otherwise:

 

  (a)

all correspondence under or in relation to the Finance Documents between a
Financier on the one hand, and a Transaction Party on the other, will be
addressed to the Facility Agent; and

 

  (b)

the Financiers and the Transaction Parties severally agree to deal with and
through the Facility Agent in accordance with this Agreement.

 

20

Control Accounts

The accounts kept by the Facility Agent constitute sufficient evidence, unless
proven wrong, of the amount at any time due from the Borrower under this
Agreement.

 

21

Proportionate Sharing

 

21.1

Sharing

 

  (a)

Whenever a Financier (Financier A) receives or recovers any money in respect of
any sum due from the Borrower under this Agreement in any way (including by
set-off) except through distribution by the Facility Agent under this Agreement:

 

  (i)

Financier A will promptly notify the Facility Agent and pay an amount equal to
the amount of that money to the Facility Agent (unless the Facility Agent
directs otherwise); and

 

  (ii)

the Facility Agent will deal with the amount as if it were a payment by the
Borrower on account of all sums then payable to the Financiers.

 

  (b)

Unless paragraph (c) applies:

 

  (i)

the payment or recovery will be taken to have been a payment for the account of
the Facility Agent and not to Financier A for its own account, and the liability
of the Borrower to Financier A will only be reduced to the extent of any
distribution received by Financier A under paragraph (a)(ii); and

 

  (ii)

(without limiting sub-paragraph (i)) the Borrower shall indemnify Financier A
against a payment under paragraph (a)(i) to the extent that (despite
sub-paragraph (i)) its liability has been discharged by the recovery or payment.

 

  (c)

Where:

 

  (i)

the money referred to in paragraph (a) was received or recovered otherwise than
by payment (for example, set-off); and

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 20



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

  (ii)

the Borrower, or the person from whom the receipt or recovery is made, is
insolvent at the time of the receipt or recovery, or at the time of the payment
to the Facility Agent, or becomes insolvent as a result of the receipt, or
recovery or the payment,

then the following will apply so that the Financiers have the same rights and
obligations as if the money had been paid by the Borrower to the Facility Agent
for the account of the Financiers and distributed accordingly:

 

  (iii)

each other Financier will assign to Financier A an amount of the debt owed by
the Borrower to that Financier under the Finance Documents equal to the amount
received by that Financier under paragraph (a);

 

  (iv)

Financier A will be entitled to all rights (including interest and voting
rights) under the Finance Documents in respect of the debt so assigned; and

 

  (v)

that assignment will take effect automatically on payment of the distributed
amount by the Facility Agent to the other Financier.

 

  (d)

If Financier A is required to disgorge or unwind all or part of the relevant
recovery or payment then the other Financiers shall repay to the Facility Agent
for the account of Financier A the amount necessary to ensure that all the
Financiers share rateably in the amount of the recoveries or payments retained.
Paragraphs (b) and (c) above apply only to the retained amount.

 

21.2

Arrangements with unrelated parties

This clause does not apply to receipts and recoveries by a Financier under
arrangements (including credit derivatives and sub-participations) entered into
by the Financier in good faith with parties unrelated to the Transaction Parties
to cover some or all of its risk.

 

21.3

Unanticipated default

 

  (a)

The Facility Agent may assume that a party (the Payer) due to make a payment for
the account of another party (the Recipient) makes that payment when due unless
the Payer notifies the Facility Agent at least one Business Day before the due
date that the Payer will not be making the payment.

 

  (b)

In reliance on that assumption, the Facility Agent may make available to the
Recipient on the due date an amount equal to the assumed payment.

 

  (c)

If the Payer does not in fact make the assumed payment, the Recipient shall
repay the Facility Agent the amount on demand. The Payer will still remain
liable to make the assumed payment, but until the Recipient does repay the
amount, the Payer’s liability will be to the Facility Agent in the Facility
Agent’s own right.

 

  (d)

If the Payer is a Transaction Party any interest on the amount of the assumed
payment accruing before recovery will belong to the Facility Agent. If the Payer
is a Financier that Financier shall pay interest on the amount of the assumed
payment at the rate determined by the Facility Agent, in line with its usual
practice, for advances of similar duration to financial institutions of the
standing of the Financier.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 21



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

22

Public Offer

 

22.1

MLAB’s representations, warranties and undertakings

The MLAB undertakes, represents and warrants to the Borrower that:

 

  (a)

on behalf of the Borrower, it has made invitations to become a “Financier” under
this Agreement in the form agreed with the Borrower to at least ten parties
(“Offerees”), each of whom, as at the date the relevant invitation was made, its
relevant officers involved in the transaction on a day to day basis reasonably
believed carried on the business of providing finance or investing or dealing in
securities in the course of operating in financial markets for the purposes of
section 128F(3A)(a)(i) of the Tax Act and each of whom has been disclosed to the
Borrower;

 

  (b)

at least 10 of the parties to whom it has made invitations referred to in
paragraph (a) were not, as at the date the invitations were made, to the
knowledge of its relevant officers involved in the transaction, Associates of
any of the others of those 10 Offerees; and

 

  (c)

it has not made offers or invitations referred to in paragraph (a) to parties
whom its relevant officers involved in the transaction on a day to day basis
were aware (at the time of issue) were Offshore Associates of the Borrower.

 

22.2

Borrower’s confirmation

The Borrower confirms that none of the potential offerees whose names were
disclosed to it by the MLAB before the date of this Agreement were known or
suspected by it to be an Offshore Associate of the Borrower or an Associate of
any other such offeree.

 

22.3

Financiers’ representations and warranties

Each Financier which became a Financier under this Agreement as a result of
accepting an invitation under clause 22.1 (MLAB’s representations, warranties
and undertakings) represents and warrants to the Borrower that at the time it
received the invitation it was carrying on the business of providing finance, or
investing or dealing in securities, in the course of operating in financial
markets.

 

22.4

Information

The MLAB and each Financier will provide to the Borrower when reasonably
requested by the Borrower any factual information in its possession or which it
is reasonably able to provide to assist the Borrower to demonstrate (based upon
tax advice received by the Borrower) that:

 

  (a)

the “public offer” test under Section 128F of the Tax Act has been satisfied in
relation to this Agreement; and

 

  (b)

payments of interest under the Facility are exempt from Australian Withholding
Tax under that section of the Tax Act,

where to do so will not in the MLAB’s or the Financier’s reasonable opinion
breach any law or regulation or any duty of confidence.

 

22.5

Co-operation if Section 128F requirements not satisfied

If, for any reason, the requirements of Section 128F of the Tax Act have not
been satisfied in relation to interest payable on Funding Portions (except to an
Offshore Associate of the Borrower), then on request by the Facility Agent, the
MLAB or the Borrower, each party shall cooperate and take steps reasonably
requested with a view to satisfying those requirements:

 

  (a)

where a Finance Party breached clause 22.1 (MLABs’ representations, warranties
and undertakings) or clause 22.3 (Financiers’ representations and warranties),
at the cost of that Finance Party; or

 

  (b)

in all other cases, at the cost of the Borrower.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 22



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

23

Contractual Recognition of Bail-In

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the parties, each party acknowledges and
accepts that any liability of any party to any other party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:

 

  (a)

any Bail-In Action in relation to any such liability, including (without
limitation):

 

  (i)

a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

 

  (ii)

a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

 

  (iii)

a cancellation of any such liability; and

 

  (b)

a variation of any term of any Finance Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

For the purposes of this clause 23:

Article 55 BRRD means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

Bail-In Action means the exercise of any Write-down and Conversion Powers.

Bail-In Legislation means:

 

  (a)

in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and

 

  (b)

in relation to any state other than such an EEA Member Country or (to the extent
that the United Kingdom is not such an EEA Member Country) the United Kingdom,
any analogous law or regulation from time to time which requires contractual
recognition of any Write-down and Conversion Powers contained in that law or
regulation.

EEA Member Country means any member state of the European Union, Iceland,
Liechtenstein and Norway.

EU Bail-In Legislation Schedule means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

Resolution Authority means any body which has authority to exercise any
Write-down and Conversion Powers.

UK Bail-In Legislation means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

Write-down and Conversion Powers means:

 

  (a)

in relation to any Bail-In Legislation described in the EU Bail-In Legislation
Schedule from time to time, the powers described as such in relation to that
Bail-In Legislation in the EU Bail-In Legislation Schedule;

 

  (b)

in relation to any other applicable Bail-In Legislation:

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 23



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

  (i)

any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

  (ii)

any similar or analogous powers under that Bail-In Legislation; and

 

  (c)

in relation to any UK Bail-In Legislation:

 

  (i)

any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

 

  (ii)

any similar or analogous powers under that UK Bail-In Legislation.

 

24

Privacy

 

  (a)

If a Transaction Party provides a Financier with personal information about an
individual, or directs an individual to provide their personal information to a
Financier, then that Transaction Party must show the relevant individual a copy
of the Financier’s Privacy Statement so that the relevant individual may
understand the manner in which their information may be used or disclosed by the
relevant Financier.

 

  (b)

Failure by a Transaction Party to comply with paragraph (a) does not and will
not, by itself, constitute an Event of Default.

 

25

Governing Law and Jurisdiction

 

  (a)

This Agreement is governed by the laws of New South Wales.

 

  (b)

The Borrower irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts of New South Wales.

 

  (c)

The Borrower irrevocably and unconditionally waives any objection to the venue
of any legal process on the basis that the process has been brought in an
inconvenient forum or those courts not having jurisdiction.

 

  (d)

The Borrower irrevocably waives any immunity in respect of its obligations under
this Agreement that it may acquire from the jurisdiction of any court or any
legal process for any reason including the service of notice, attachment prior
to judgment, attachment in aid of execution or execution.

 

  (e)

A Finance Party may take proceedings in connection with the Finance Documents in
any other court with jurisdiction or concurrent proceedings in any number of
jurisdictions.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 24



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

26

Counterparts

This Agreement may be executed in any number of counterparts. All counterparts
together will be taken to constitute one instrument.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 25



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Schedule 1

Borrower

 

     

Name

 

  

ABN/ACN/ARBN  

 

  

Address and Notice details

 

     

Foxtel Management Pty


Limited (in its own


capacity)

   65 068 671 938   

Address:

 

 

Attention:

 

Email:

 

5 Thomas Holt Drive,
North Ryde NSW 2113

 

Director – Treasury

 

foxtelfinance@foxtel.com.au

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 26



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Schedule 2

Initial Financiers

 

     

Name and address

 

  

  ABN/ACN/ARBN  

 

  

Commitment

 

      Goldman Sachs
Mortgage Company
200 West Street
New York
NY 10282, USA    -    A$50,000,000       NONGHYUP Bank in its
capacity as trustee of
AI Partners Media
Specialised Privately
Placed Fund Trust #1
120 Tongil-ro, Jung-gu, Seoul, Korea    -    A$200,000,000       TOTAL        
A$250,000,000

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 27



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Schedule 3

Conditions precedent

 

1

Verification Certificate

A certificate in relation to the Borrower given by an officer of the Borrower,
substantially in the form of Annexure B.

 

2

Authorised Officer Certificate

An authorised officer certificate in relation to the Borrower, given by a
director of the Borrower, nominating its authorised officers and certifying
their specimen signatures, position and date of birth.

 

3

Finance Documents

 

  (a)

An original of this Agreement duly executed by the Borrower.

 

  (b)

A duly executed copy of the Subordination Deed dated on or about the date of
this Agreement and the Working Capital Subordination Deed Poll dated on or about
the date of this Agreement.

 

  (c)

A Finance Party Nomination Letter duly executed by the Borrower nominating the
Facility Agent a Financier Representative, each Initial Financier a Financier
and this Agreement a Finance Document for the purposes of the Common Terms Deed
Poll.

 

4

Existing Agreements

 

  (a)

Evidence that on or before the date on which the Funding Portion is provided,
all amounts outstanding under the Existing 2016 Syndicated Facility Agreement
will be repaid in full and all commitments under the Existing 2016 Syndicated
Facility Agreement will be cancelled.

 

  (b)

Evidence that on or before the date on which the Funding Portion is provided,
all amounts outstanding under the Existing 2015 Syndicated Facility Agreement
will be repaid in full and all commitments under the Existing 2015 Syndicated
Facility Agreement will be cancelled.

 

  (c)

Evidence that on or before the date on which the Funding Portion is provided,
the $200,000,000 provided under the Shareholder Loan Agreement will be applied
to repay the Principal Outstanding under, and as defined in, the Existing 2014
Syndicated Facility Agreement and all commitments under the Existing 2014
Syndicated Facility Agreement will be cancelled.

 

  (d)

Evidence that on or before the date on which the first Funding Portion is
provided, $60,000,000 of the commitments under the Multi-Option Facility
Agreement will be cancelled.

 

5

Facility

Evidence that the Funding Portion provided will be applied to repay existing
Finance Debt of the NXEA Group and all commitments which are repaid will be
cancelled.

 

6

KYC

Completion of the Finance Parties’ “Know Your Customer” checks in respect of
each Transaction Party and their authorised representatives, and any other
person for whom the Finance Parties reasonably believe that an applicable
customer identification procedure must be conducted in connection with the
Finance Documents and the transactions contemplated by those documents.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 28



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

7

Legal Opinion

An opinion of Allens, Australian legal advisers to the Borrower addressed to the
Finance Parties concerning the Finance Documents.

 

8

Fees

Payment of all fees due and payable under the Finance Documents (including each
Finance Party’s reasonable legal costs and expenses in relation to negotiation
and preparation of, and entry into, the Finance Documents).

 

9

Structure Chart

A copy of a structure chart showing the group structure for the NXEA
Consolidated Group.

 

10

Searches

ASIC searches in respect of the Borrower.

 

11

Effective Date

 

  (a)

Evidence that the Effective Date as defined in the Deed of Amendment (Common
Terms Deed Poll) dated on or about the date of this Agreement between the
Borrower and others (the Deed of Amendment (CTDP)) has occurred or will occur on
or before the first Funding Date.

 

  (b)

A copy of each document delivered as a condition precedent under the Deed of
Amendment (CTDP).

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 29



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Executed as an agreement.

Each attorney executing this Agreement states that he or she has no notice of
revocation or suspension of his or her power of attorney.

BORROWER

 

Signed for Foxtel Management Pty
Limited by its attorney under power of
attorney in the presence of:     /s/ Lynette Ireland     /s/ Patrick Delany
Witness Signature     Attorney Signature

LOGO [g822982dsp095c.jpg]

    LOGO [g822982dsp095d.jpg] Print Name     Print Name

 

 

SIGNATURE PAGE

  

 

page 30



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

MLAB

Executed by Goldman Sachs Australia Pty

Ltd by its attorneys under power of attorney:

 

/s/ Chris Champion    

/s/ Vivi Basilakis

 

  Signature of attorney     Signature of attorney   LOGO [g822982dsp096c.jpg]  
  LOGO [g822982dsp096d.jpg]   Name and title of attorney     Name and title of
attorney  

 

 

SIGNATURE PAGE

  

 

page 31



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

INITIAL FINANCIERS

Executed for and on behalf of GOLDMAN

SACHS MORTGAGE COMPANY by

Goldman Sachs Real Estate Funding

Corp., its General Partner, by its Authorised
Signatory:

 

/s/ C.D. Johnston  

 

Signature   LOGO [g822982dsp097b.jpg]  

 

Authorised Signatory

 

 

 

SIGNATURE PAGE

  

 

page 32



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

NONGHYUP Bank (as trustee of AI

PARTNERS MEDIA SPECIALISED

PRIVATELY PLACED FUND TRUST #1)

Address: 120 Tongil-ro, Jung-gu, Seoul, Korea

By:

 

/s/ Kim, Hye-Rin

Kim, Hye-Rin Manager

 

 

SIGNATURE PAGE

  

 

page 33



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

FACILITY AGENT

Signed for and on behalf of Commonwealth Bank of Australia by LOGO
[g822982dsp099a.jpg] its attorney under power of attorney dated 24 June 2013 who
declares that he or she is of Commonweallh Bank of Australia in the presence of:
      /s/ Julita Hardjono     /s/ Tim Bates   Witness Signature     Attorney
Signature   LOGO [g822982dsp099d.jpg]    

 

 

Print Name

     

 

 

SIGNATURE PAGE

  

 

page 34



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Annexure A

Funding Notice

To:         [*] (Facility Agent)

We refer to the syndicated facility agreement (Facility Agreement) dated on or
about [*] 2019 between Foxtel Management Pty Limited (the Borrower), each party
listed in Schedule 2 to that agreement (as Initial Financiers) and the Facility
Agent.

Expressions defined in the Facility Agreement have the same meaning when used in
this Funding Notice.

Under clause 5.1 of the Facility Agreement:

 

(a)

We give you notice that we wish to draw on [insert Funding Date] (Funding Date).

 

(b)

The aggregate amount to be drawn is A$[*].

 

(c)

The amount of the Funding Portion is as follows:

[*]

 

(d)

The proceeds of the Funding Portion are to be paid to the following account:

 

Name:    Foxtel Management Pty Limited Bank:    Commonwealth Bank of Australia
Swift Code:    CTBAAU2S BSB:    064000 Account:    10659223

 

(e)

The proceeds of the Funding Portion are to be used in accordance with clause 3
of the Facility Agreement.

 

(f)

[Except as disclosed in paragraph (g] each representation and warranty given
under a Finance Document (other than the representation and warranty in clause
4.1(m) of the Common Terms Deed Poll) is true and correct in all material
respects, and is not misleading in any material respect, as though they are made
in respect of the facts and circumstances subsisting as at the date of this
Funding Notice.

 

(g)

[Details of the exception to paragraph (f) are as follows: [*]]

 

(h)

We represent and warrant that no Default is continuing or will result from the
provision of the Funding Portion referred to in this Funding Notice.

Date:

 

Signed for and on behalf of [insert name of Borrower] by  

 

Officer  

 

Name (please print)

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 35



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Annexure B

Verification Certificate

Note: To be signed by an officer of the relevant company.

TO:     [*] (as Facility Agent)

Syndicated Facility for Foxtel Management Pty Limited

I am [a director/the company secretary] of [*] (the Company).

I refer to the syndicated facility agreement (Facility Agreement) dated on or
about [*] 2019 between Foxtel Management Pty Limited (the Borrower), each party
listed in Schedule 2 to that agreement (as Initial Financiers) and the Facility
Agent.

Definitions in the Facility Agreement apply in this Certificate.

Attached are true, up-to-date and complete copies of the following.

 

(a)

[A power of attorney under which the Company executed any Finance Document to
which it is expressed to be a party relating to the above facility. That power
of attorney has not been revoked by the Company and remains in full force and
effect.]

 

(b)

Extracts of minutes of a meeting of the directors of the Company authorising
execution of any Finance Document to which it is expressed to be a party
relating to the above facility.

 

(c)

A certificate of incorporation and constituent documents for the Company, if
they are not already held by the Facility Agent.

If any of the documents in paragraph (c) are already held by the Facility Agent,
we confirm [they are complete and up-to-date|the attached amendments are all
subsequent amendments to them].

[To be included in the Borrower’s verification certificate~I certify that the
Net Debt to EBITDA Ratio as at Financial Close will be above 2.5 but less than
3.0.]

Below are the specimen signatures of all those authorised to give drawdown and
other notices for the Company (each an Officer):

 

      Name    Signature    Date of birth      

[*]

   [*]    [*]      

[*]

   [*]    [*]      

[*]

   [*]    [*]

By completing and signing an entry on the above list, each Officer acknowledges
that:

 

•

each Financier may verify the identity of each Officer and carry out any “know
your customer” check (or similar requirement) in respect of each Officer to each
Financier’s satisfaction; and

 

•

the Officer has read and agrees with each Privacy Statement, which describes the
manner in which their personal information may be collected, used and disclosed
by a Financier.

The Company is solvent.

 

 

[Director]/[Company Secretary]

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 36



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Annexure C

Substitution Certificate

This Agreement is made on [                ] between the following parties:

 

1.

[                ]

ABN [                ]

(Retiring Financier)

 

2.

[                ]

ABN [                ]

(Substitute Financier)

 

3.

[*]

ABN [*]

(Facility Agent)

 

1

Interpretation

 

1.1

Incorporated definitions

A word or phrase defined in the Facility Agreement has the same meaning when
used in this Agreement.

 

1.2

Definitions

In this Agreement:

Facility Agreement means the syndicated facility agreement (Facility Agreement)
dated on or about [*] 2019 between Foxtel Management Pty Limited (the Borrower),
each party listed in Schedule 2 to that agreement (as Initial Financiers) and
the Facility Agent.

Substituted Commitment means the Commitment of the Retiring Financier and the
participation in the Principal Outstanding drawn under that Commitment in
respect of the following Funding Portions:

 

Date   Interest Period    Amount of Participation [*]   [*]    [*]

amounting to a principal amount of A$[*].

Substitution Date means [*].

 

1.3

Interpretation

 

  (a)

Clause 1 of the Facility Agreement applies to this Agreement as if set out in
full in this Agreement.

 

  (b)

A reference in this Agreement to ‘identical’ rights or obligations is a
reference to rights or obligations substantially identical in character to those
rights or obligations rather than identical as to the person entitled to them or
obliged to perform them.

 

1.4

Capacity

 

  (a)

The Facility Agent enters into this Agreement for itself and as agent for each
of the parties to the Facility Agreement (other than the Retiring Financier).

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 37



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

2

Substitution

 

2.1

Effect of substitution

With effect on and from the Substitution Date:

 

  (a)

no party to the Finance Documents has any further obligation to the Retiring
Financier in relation to the Substituted Commitment;

 

  (b)

the Retiring Financier is released from and has no further rights or obligations
to a party to the Finance Documents in relation to the Substituted Commitment
and any Finance Document to that extent;

 

  (c)

the Facility Agent grants to the Substitute Financier rights which are identical
to the rights which the Retiring Financier had in respect of the Substituted
Commitment and any Finance Document to that extent; and

 

  (d)

the Substitute Financier assumes obligations towards each of the parties to the
Finance Documents which are identical to the obligations which the Retiring
Financier was required to perform in respect of the Substituted Commitment
before the acknowledgment set out in 2.1(b).

 

2.2

Substitute Financier a Financier

With effect on and from the Substitution Date:

 

  (a)

the Substitute Financier is taken to be a party to the Finance Documents with a
Commitment equal to the Substituted Commitment and the Facility Agreement is
amended accordingly; and

 

  (b)

a reference in the Common Terms Deed Poll and Facility Agreement to ‘Financier’
includes a reference to the Substitute Financier.

 

2.3

Preservation of accrued rights

 

  (a)

The Retiring Financier and all other parties to the Finance Documents remain
entitled to and bound by their respective rights and obligations in respect of
the Substituted Commitment and any of their other rights and obligations under
the Finance Documents which have accrued up to the Substitution Date.

 

3

Acknowledgments

 

3.1

Copies of documents

The Substitute Financier acknowledges that it has received a copy of the Common
Terms Deed Poll and the Facility Agreement and all other information which it
has requested in connection with those documents.

 

3.2

Acknowledgment

The Substitute Financier acknowledges and agrees as specified in clause 18.13 of
the Facility Agreement, which applies as if references to the Facility Agent
included the Retiring Financier and references to any Finance Document included
this Agreement.

 

4

Payments

 

4.1

Payments by Facility Agent

With effect on and from the Substitution Date, the Facility Agent must make all
payments due under the Finance Documents in connection with the Substituted
Commitment to the Substitute Financier, without having any further
responsibility to the Retiring Financier in respect of the same.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 38



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

4.2

As between Financiers

The Retiring Financier and the Substitute Financier must make directly between
themselves the payments and adjustments which they agree with respect to accrued
interest, fees, costs and other rights or other amounts attributable to the
Substituted Commitment which accrue before the Substitution Date.

 

5

Outstanding Liquidity Bills

The Substitute Financier indemnifies the Retiring Financier against any Loss
which the Retiring Financier suffers, incurs or is liable for as acceptor,
endorser or discounter of any outstanding Liquidity Bills prepared by the
Retiring Financier in relation to the Substituted Commitment.

 

6

Warranty

Each of the Retiring Financier and the Substitute Financier represent and
warrant to the other parties that the requirements of clause 17 of the Facility
Agreement have been complied with in relation to the Substituted Commitment.

 

7

Details of Substitute Financier

The Lending Office and its notice details for correspondence of the Substitute
Financier is as follows:

Address:           [*];

Attention:          [*]; and

Facsimile:         [*].

 

8

General

Clause 15 of the Common Terms Deed Poll applies to this Agreement as if it were
set out in full in this Agreement.

 

9

Attorneys

Each of the attorneys executing this Agreement states that the attorney has no
notice of revocation of that attorney’s power of attorney.

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 39



--------------------------------------------------------------------------------

Syndicated Facility Agreement    LOGO [g822982page064.jpg]

 

Executed as an agreement

Retiring Financier:

Signed for [*] by its attorney in the presence of:

 

 

 

     

 

Witness Signature

   

Attorney Signature

 

 

     

 

Print Name

   

Print Name

Substitute Financier:

Signed for [*] by its attorney in the presence of:

 

 

 

     

 

Witness Signature

   

Attorney Signature

 

 

     

 

Print Name

   

Print Name

Facility Agent:

Signed for Commonwealth Bank of

Australia by its attorney in the presence of:

 

 

 

     

 

Witness Signature

   

Attorney Signature

 

 

     

 

Print Name

   

Print Name

 

 

KYWB 507122449v8 205151388    14.11.2019

  

 

page 40